Exhibit 10.5


EMPLOYMENT AGREEMENT

        This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of March 1,
2003, by and between EMMIS OPERATING COMPANY, an Indiana corporation (“Employer”
or “Emmis”), and RANDALL D. BONGARTEN, a New York resident (“Executive”).


RECITALS

        WHEREAS, Employer and its subsidiaries are engaged in the ownership and
operation of certain radio and television stations, magazines, and related
operations; and

  WHEREAS, Employer desires to employ Executive as an executive, and Executive
desires to be so employed. NOW, THEREFORE, in consideration of the foregoing,
the mutual promises and covenants set forth in this


Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:


AGREEMENT

    1.        Employment Status. Upon the terms and subject to the conditions
set forth in this Agreement, Employer hereby employs Executive, and Executive
hereby accepts exclusive employment with Employer.

    2.        Term. The term of Executive’s employment shall be for a period of
three (3) years commencing on March 1, 2003, and continuing until February 28,
2006 (the “Term”). This Agreement shall expire at the end of the Term unless
earlier terminated in accordance with the terms of this Agreement. For purposes
of this Agreement, the term “Contract Year” shall be defined to mean each twelve
(12) month period commencing on March 1, 2003, and on each anniversary thereof
during the Term. The term “First Contract Year” shall refer to the period
commencing on March 1, 2003, and ending on February 29, 2004; “Second Contract
Year” shall refer to the period commencing on March 1, 2004, and ending on
February 28, 2005; “Third Contract Year” shall refer to the period commencing on
March 1, 2005, and ending on February 28, 2006. It is understood and agreed
that, in the event Employer does not intend to provide Executive with a written
proposal for continued employment in the same position he is then-currently
holding upon the expiration of the Term, Employer shall provide written notice
of such fact to Executive no later than 366 days prior to the expiration of the
Term.

    3.        Executive’s Position, Duties and Authority.

          3.1      Position. Employer shall employ Executive, and Executive
shall serve as an executive of Employer, and of any successor of Employer by
merger, acquisition of substantially all of the assets or stock of Employer, or
otherwise. Executive shall serve as President – Television Division and, subject
to the provisions of Exhibit A (attached hereto and made a part hereof), shall
serve in such other senior management positions to which Employer may appoint
Executive during the Term.


          3.2      Duties and Authority. Executive shall have such duties,
functions, authority and responsibilities as are commensurate with the office(s)
Executive holds with the Employer during the Term.


          3.3      Directorships and Other Offices. If Executive is elected as a
Director of Emmis Communications Corporation, Executive shall serve in such
position without additional remuneration but shall be entitled to the benefit of
indemnification pursuant to the terms of Section 15.11. Notwithstanding the
foregoing, in the event Employer adopts a policy whereby Employer remunerates
“inside” Directors of Emmis Communications Corporation who are also employees of
Employer, Executive shall be entitled to receive compensation for such services
according to the terms and subject to the conditions of Employer’s policy.
Executive shall also serve without remuneration as a director and/or officer of
one or more of Employer’s subsidiaries or affiliates if appointed to such
position(s) by Employer.


          3.4      Subsequent Employment by Employer. According to the terms and
subject to the conditions set forth in this Section 3.4, in the event Employer
does not offer Executive reasonably acceptable employment with Employer, any
related entity, or any entity established in connection with a Separation Event
(as defined below) upon the expiration of the Term, Employer shall continue to
make regular payments of Executive’s Base Salary (as defined below; provided,
however, that for purposes of this Section 3.4, Executive’s Base Salary shall be
$535,000), plus Auto Allowance (as defined below), plus Life and Disability
Insurance Premium (as defined below) (collectively, the “Severance Payment”) for
a period of twelve (12) months immediately following Executive’s termination of
employment with Employer (the “Severance Period”); provided, however, that in
the event Executive commences subsequent employment at any time during the
Severance Period, Employer’s financial obligation pursuant to this provision
shall be reduced by any amounts paid to Executive by Executive’s subsequent
employer during the Severance Period. In the event that Executive’s subsequent
compensation equals or exceeds the Severance Payment, Employer’s financial
obligation to Executive pursuant to this provision shall immediately terminate.
It is understood and agreed that, as a material condition upon which Executive
shall be entitled to receive the Severance Payment, and as an inducement to
Emmis’ agreement to pay Executive the Severance Payment, Executive agrees to:
(i) execute a general release in a form acceptable to Emmis upon the termination
of Executive’s employment; and (ii) promptly notify Employer in writing of the
commencement date upon which Executive begins subsequent employment along with
the particulars of Executive’s subsequent compensation package for purposes of
determining Employer’s continuing obligations, if any, under this Section 3.4.
Notwithstanding anything to the contrary contained in this Agreement: (i)
Executive shall not be entitled to the Severance Payment if Executive’s
employment is terminated either (a) by Employer under Section 11.1, (b) by
reason of Executive’s disability or death under Section 12 or 13, or (c) by
Executive for any reason other than a material breach of any of the terms and
conditions of this Agreement by Employer (after providing Employer with notice
of such breach and a reasonable opportunity to cure such breach), or if Employer
offers Executive reasonably acceptable employment upon the expiration of the
Term; and (ii) it is expressly understood and agreed that, in the event
Executive commences employment with a “Competitor” at any time during the
Severance Period, Executive shall no longer be entitled to receive any unpaid
portion of the Severance Payment. For purposes of this Agreement, “Competitor”
shall be defined to mean any individual or entity that owns or operates one (1)
or more television station in any city in which Employer or any of its
affiliates or related entities owns or operates any television station.
Furthermore, it is expressly agreed that any individual or entity that does not
own or operate a television station in any city in which Employer or any of its
affiliates or related entities owns or operates any television station at the
time of commencement of Employee’s employment with such individual or entity,
but subsequently acquires a television station at any time during the Severance
Period, shall be deemed a “Competitor” for purposes of this Section 3.4.
Executive acknowledges that Executive shall not be entitled to any additional
severance compensation upon the termination or expiration of this Agreement
other than the Severance Payment. It is understood and agreed that any offer of
subsequent employment by Employer requiring Executive to permanently relocate
from New York City shall be deemed not to be an offer of “reasonably acceptable
employment” for purposes of this Section 3.4.


    4.        Full-Time, Exclusive Services. Executive’s services pursuant to
this Agreement shall be performed on a full-time and exclusive basis in a
professional, diligent and competent manner to the best of Executive’s
abilities. Executive shall not undertake any outside employment or outside
business activity without the prior written consent of Employer; provided,
however, that Executive shall be permitted to serve on the board of charitable
or other civic organizations so long as such services do not interfere with
Executive’s duties and obligations pursuant to this Agreement.

    5.        Location of Employment; Travel. The location for performance of
Executive’s services hereunder shall be primarily at the Employer’s headquarters
in Indianapolis, Indiana, and secondarily in New York, New York. Executive shall
allocate Executive’s time at each location in the same manner and frequency as
required by Employer at the time of execution of this Agreement. It is
understood and agreed that any modification of this arrangement shall be
mutually agreed upon in writing by the parties. Executive shall undertake such
travel as the performance of Executive’s duties pursuant to this Agreement may
require.

    6.        Compensation.

          6.1      Base Salary. Employer shall pay or cause to be paid to
Executive an annualized base salary in the amount of Four Hundred Thirty Five
Thousand Dollars ($435,000) (subject to withholding for applicable taxes and as
otherwise required by law) (the “Base Salary”) each Contract Year during the
Term. Employer shall pay Executive the Base Salary according to Employer’s
customary payroll practices. Executive acknowledges and agrees that: (i)
Employer may pay a portion of Executive’s Base Salary (not to exceed ten percent
(10%)) in Shares (as defined below) pursuant to a plan adopted for Emmis
employees or for other executive-level officers of Employer; and (ii) ten
percent (10%) of any Base Salary paid pursuant to this Agreement is being paid
in consideration of Employer’s rights set forth in Section 10 of this Agreement.


          6.2      Annual Incentive Compensation. Pursuant to the terms and
subject to the conditions of this Section 6.2, each Contract Year during the
Term, Executive shall be eligible to receive one (1) annual performance bonus in
a target amount of Three Hundred Thousand Dollars ($300,000) (subject to
withholding for applicable taxes and as otherwise required by law) (each, a
“Contract Year Bonus”), to be paid after the conclusion of each Contract Year,
the exact amount of which shall be determined by means of Executive’s attainment
of certain performance goals as determined each Contract Year by the
Compensation Committee of the Employer’s Board of Directors (the “Compensation
Committee”) after reasonable consultation with Executive. Executive acknowledges
and agrees that, as a material condition to receiving a Contract Year Bonus, as
of the end of each respective Contract Year: (i) this Agreement must be in
effect and not previously terminated for any reason (other than a breach of this
Agreement by Employer); and (ii) Executive must be fully performing Executive’s
duties and obligations as required hereunder and shall not be in breach of any
of the terms and conditions of this Agreement. It is understood and agreed that
Emmis may, at its sole election, pay any Contract Year Bonus, if any, in cash or
Shares. In the event Emmis elects pursuant to this Section 6.2 to pay a Contract
Year Bonus in Shares, the exact number of Shares to be awarded to Executive
shall be determined by dividing the total dollar amount of the applicable
Contract Year Bonus by the average of the reported high and low Share price on a
valuation date to be used by Employer in determining similar annual incentive
compensation awards for other members of Employer’s senior management team (the
“Valuation Formula”). Any Contract Year Bonus amounts earned by Executive
pursuant to the terms and conditions of this Section 6.2 shall be awarded
promptly following Employer’s fiscal year end earnings release or at such other
time as annual incentive compensation awards are generally made to other members
of Employer’s senior management team (but in no event later than ninety (90)
days after the expiration of the applicable Contract Year).


          6.3      Equity Incentive Compensation. On or about the commencement
of each Contract Year during the Term, or at any other time or times during each
Contract Year when Employer generally awards Options (as defined below) to
members of Employer’s senior management team, Executive shall receive an option
to acquire Fifty Thousand (50,000) shares of Class A Common Stock of Emmis
Communications Corporation (the “Shares”) pursuant to the terms and subject to
the conditions of the applicable Equity Incentive Plan of Employer (each, an
“Option”). It is understood and agreed that in the event of any change in the
outstanding Shares by reason of any reorganization, recapitalization, stock
split, reverse stock split, stock dividend, share combination, consolidation or
similar event, including without limitation a Separation Event, the number and
class of Shares awarded pursuant to this Agreement or covered by an Option
granted pursuant to this Section 6.3 and any applicable Option exercise price
shall be adjusted by the Compensation Committee in its sole discretion and in
accordance with the terms of the applicable Equity Incentive Plan of Employer
and the Option agreement evidencing the grant of the Option. The determination
of the Compensation Committee shall be conclusive and binding. Executive hereby
acknowledges Executive’s receipt of an Option for the First Contract Year on or
about March 1, 2003.


          6.4      Stock Bonus. On or about February 28, 2006, Executive shall
receive Thirty Seven Thousand Five Hundred (37,500) Shares (the “Bonus Shares”);
provided, that (i) this Agreement is in effect on February 28, 2006 and has not
been previously terminated for any reason (other than a breach of this Agreement
by Employer); and (ii) Executive has fully performed all of Executive’s duties
and obligations under this Agreement throughout the Term and is not in breach of
any of the terms and conditions of this Agreement. Employer shall have the
right, in its sole and absolute discretion, to pay to Executive the value of the
Bonus Shares (according to the Valuation Formula) in cash in lieu of granting
Executive the Bonus Shares.


          6.5      Auto Allowance. During the Term, Executive shall receive a
monthly auto allowance (“Auto Allowance”) in the amount of One Thousand Dollars
($1,000) (subject to withholding for applicable taxes and as otherwise required
by law) consistent with Employer’s policy or practice regarding such allowances,
as such policy or practice may be changed or eliminated from time to time during
the Term in Employer’s sole discretion; provided, however, that in no event
shall the amount paid to Executive under this Section 6.5 be reduced.


          6.6      Life and Disability Insurance. Each Contract Year during the
Term, Employer agrees to reimburse Executive in an amount not to exceed Five
Thousand Dollars ($5,000) (the “Life and Disability Insurance Premium”) for the
annual premium associated with Executive’s purchase of a term life and
disability insurance policy or policies on the life of Executive. Executive
shall be entitled to freely select and change the beneficiary or beneficiaries
under such policy or policies. Notwithstanding anything to the contrary
contained in this Agreement, Employer’s obligations under this Section 6.6 are
expressly contingent upon Executive providing required information and taking
all necessary actions required of Executive in order to obtain and maintain the
subject policy or policies, including without limitation, passing any required
physical examinations.


          6.7      Performance-Based Compensation; Fractional Shares. It is the
intention of the parties that each Contract Year Bonus paid to Executive
pursuant to this Section 6 will be deemed performance-based compensation in
order to permit such compensation to qualify for deduction under Section 162(m)
of the Internal Revenue Code of 1986. Accordingly, to the extent permitted by
law, the provisions of this Section 6 shall be construed to permit each Contract
Year Bonus paid hereunder to so qualify. Additionally, in the event that the
calculation of a certain number of Shares awarded to Executive pursuant to any
of the provisions of this Section 6 results in a fractional Share, such
fractional Share shall be rounded up to the nearest whole Share.


    7.        Business Expenses. Employer shall pay or reimburse Executive for
all reasonable expenses actually incurred by Executive during the Term directly
related to the performance of Executive’s services hereunder upon presentation
of expense statements, vouchers or similar documentation, or such other
supporting information as Employer may require of Executive.

    8.        Fringe Benefits and Vacation. During the Term, Executive shall
receive four (4) weeks of paid vacation in accordance with Employer’s applicable
policies and procedures for executive-level employees. Executive shall also be
eligible to participate in and receive the fringe benefits generally made
available to other executive-level employees of Employer in accordance with the
general provisions of Employer’s fringe benefit plans or programs; provided,
however that Executive understands that these benefit plans or programs may be
increased, changed, eliminated or added to from time to time during the Term as
determined in Employer’s sole and absolute discretion.

    9.        Confidential Information.

          9.1      Non-Disclosure. Executive acknowledges that certain
information concerning the business of Employer is of a proprietary and highly
confidential nature, and that as a result of Executive’s employment with
Employer prior to and during the Term, Executive has received and developed, and
will hereafter receive and continue to develop, proprietary and other
confidential information concerning the business of Employer and its
subsidiaries and related entities which, if known to competitors of Employer,
would damage Employer, its subsidiaries and related entities, and their
respective businesses. Accordingly, Executive agrees that, during the Term and
thereafter, Executive shall not divulge or appropriate for Executive’s own use,
or for the use or benefit of any third party (other than Employer or its
representatives or as specifically directed in writing by Employer) any
information or knowledge concerning the business of Employer or any of its
subsidiaries or related entities which is not generally available to the public
other than through the activities of Executive. Executive further agrees that
upon termination of Executive’s employment for any reason, Executive shall
promptly surrender to Employer all documents, brochures, writings,
illustrations, price lists, marketing plans, budgets, presentations, financial
or other information, plans, forecasts and any other such materials (regardless
of form or character) that Executive received from or developed on behalf of
Employer in connection with Executive’s employment with Employer prior to and
during the Term. Executive acknowledges that all such materials shall remain at
all times during and after the expiration or termination of the Term for any
reason the sole and exclusive property of Employer, and that nothing in this
Agreement shall be deemed to grant Executive any right, title or interest in
such material.


          9.2      Injunctive Relief. Executive acknowledges that: Executive’s
breach of Section 9.1 will cause irreparable harm and damage to Employer, the
exact amount of which will be difficult to ascertain; that the remedies at law
for any such breach would be inadequate; and that the provisions of this Section
9 have been specifically negotiated and carefully written to prevent such
irreparable harm and damage. Accordingly, if Executive breaches Section 9.1,
Employer shall be entitled to injunctive relief enforcing Section 9.1 to the
extent reasonably necessary to protect Employer’s legitimate interests, without
posting bond or other security.


    10.        Non-Interference; Injunctive Relief.

          10.1      Non-Interference. During the Term and for a period of two
(2) years immediately thereafter (the “Restrictive Period”), Executive shall
not, directly or indirectly, take any action (or permit any action to be taken
by an entity with which Executive is associated in a management role) which has
the effect of interfering with Employer’s relationship (contractual or
otherwise) with any employee of Employer or any of its subsidiaries, affiliates
or related entities. Without limiting the generality of the foregoing, during
the Restrictive Period, Executive shall refrain from, either directly or
indirectly, soliciting, inducing, recruiting or encouraging any of Employer’s
employees to leave their employment with Employer either for Executive’s benefit
or on behalf of or for the benefit of any other person or entity.


          10.2      Injunctive Relief. Executive acknowledges and agrees that
the provisions of this Section 10 have been specifically negotiated and
carefully worded in recognition of the opportunities which shall be afforded to
Executive by Employer by virtue of Executive’s continued association with
Employer and the influence that Executive has and will continue to have over
Employer’s employees, customers and vendors. Executive further acknowledges
that: Executive’s breach of Section 10.1 will cause irreparable harm and damage
to Employer, the exact amount of which will be difficult to ascertain; that the
remedies at law for any such breach would be inadequate; and that the provisions
of this Section 10 have been specifically negotiated and carefully written to
prevent such irreparable injury and damage. Accordingly, if Executive breaches
Section 10.1, Employer shall be entitled to injunctive relief enforcing Section
10.1 to the extent reasonably necessary to protect Employer’s legitimate
interests, without posting bond or other security. If Executive violates Section
10.1 and Employer brings legal action for injunctive or other relief, Employer
shall not, as a result of the time involved in obtaining such relief, be
deprived of the benefit of the full period of non-interference set forth herein.
Accordingly, the obligations set forth in Section 10.1 shall be deemed to have
the duration set forth therein, computed from the date such relief is granted
but reduced by the time expired between the date the restrictive period began to
run and the date of the first violation of the obligations by Executive.
Additionally, it is understood and agreed that, in the event Employer brings
legal action for injunctive or other relief pursuant to this Section 10, the
prevailing party in any such action shall be reimbursed for all reasonable
attorneys’ fees and expenses related to any action brought pursuant to this
Section 10.


          10.3      Construction. Despite the express agreement herein between
Employer and Executive, in the event that any of the provisions set forth in
this Section 10 shall be determined by any court or other tribunal of competent
jurisdiction to be unenforceable for any reason whatsoever, the parties agree
that this Section 10 shall be interpreted to extend only to the maximum extent
as to which it may be enforceable, and that this Section 10 shall be severable
into its component parts, all as determined by such court or tribunal.


    11.        Termination of Agreement.

          11.1      Termination of Agreement by Employer for Cause. Employer may
terminate this Agreement and Executive’s employment hereunder for Cause (as
defined in Section 11.3 below) in accordance with the terms and conditions of
this Section 11. Following a determination by Employer that Executive should be
terminated for Cause, Employer shall give written notice to Executive specifying
the grounds for such termination (the “Preliminary Notice”), and Executive shall
have five (5) days after receipt of the Preliminary Notice to respond in
writing. If following the expiration of such five (5) day period Employer
reaffirms its determination that Executive should be terminated for Cause, such
termination shall be effective upon delivery by Employer to Executive of a final
notice of termination (the “Final Notice”).


          11.2      Effect of Termination by Employer for Cause. In the event of
termination for Cause as provided in Section 11.1 above:


               (i)         Executive shall have no further obligations or
liabilities hereunder, except Executive’s obligations under Sections9 and 10,
which shall survive the termination of this Agreement.


               (ii)         Employer shall have no further obligations or
liabilities hereunder, except that Employer shall, not later than two (2) weeks
after the termination date:


                  (a)       Pay to Executive all unpaid Base Salary with respect
to any applicable pay period ending on or before the termination date; and


                  (b)       Pay to Executive any Contract Year Bonus, if any,
which Executive earned for a Contract Year ending on or prior to the termination
date pursuant to Section 6.2 but which is unpaid as of the termination date.


          11.3      Definition of Cause. For purposes of this Agreement, “Cause”
shall be defined to mean any of the following: (i) any action or omission by
Executive involving willful or repeated failure, neglect or refusal to perform
any of Executive’s duties or obligations under this Agreement (or any duties
assigned to Executive consistent with the terms of this Agreement) or abide by
any applicable policy of Employer, and continuation of such breach after written
notice and the expiration of a ten (10) day cure period; provided, however, that
it is not the parties’ intention that Employer shall be required to provide
successive such notices, and in the event Employer has provided Executive with a
notice and opportunity to cure pursuant to this Section 11.3, Employer may
terminate this Agreement for a subsequent breach similar or related to the
breach for which notice was previously given or for a continuing series or
pattern of breaches (whether or not similar or related) without providing notice
or an opportunity to cure; (ii) commission of any felony or any other crime
involving an act of moral turpitude; (iii) Executive’s action or omission, or
knowing allowance of actions or omissions, which are in violation of any law or
the rules and regulations of the Federal Communications Commission (the “FCC”),
or which otherwise jeopardize the licenses granted to Employer or any of
Employer’s subsidiaries or affiliates in connection with the ownership or
operation of any radio or television station; (iv) theft in any amount; (v)
actual or threatened violence against another employee; (vi) sexual or other
prohibited harassment of others; (vii) unauthorized disclosure or use of
proprietary or confidential information, as described more fully in Section 9.1;
(viii) any action which brings Employer or any of Employer’s subsidiaries or
affiliates into public disrepute, contempt, scandal or ridicule; and (ix) any
matter constituting cause or gross misconduct under applicable laws.


          11.4        Change in Control. In the event of a “Change in Control”,
the rights and obligations of Executive and Employer shall be set forth in a
separate Change in Control Agreement to be executed by the parties in a form
acceptable to Employer and thereafter attached to this Agreement as Exhibit A.
“Change in Control” shall have the meaning ascribed to it in Exhibit A.
Notwithstanding anything to the contrary contained herein or in Exhibit A, a
Change in Control shall be deemed not to have occurred if, immediately following
a Separation Event or the transaction or transactions described in the
definition of Change in Control in Exhibit A: (i) Jeffrey H. Smulyan (“Smulyan”)
is Chairman or Chief Executive Officer of Employer or any successor thereto,
including without limitation, the Television Division or any entity established
as a result of a Separation Event (collectively, “Successor”); or (ii) Smulyan
retains the ability to vote at least fifty percent (50%) of all classes of stock
of the Employer or any Successor; or (iii) Smulyan retains the ability to elect
a majority of the Board of Directors of Employer or any Successor. For purposes
of this Agreement, “Separation Event” shall be defined as any separation or
bifurcation of Employer’s radio and television divisions by means of merger,
corporate reorganization, sale or disposition of assets, spin off, tax free
reorganization, or otherwise.


    12.        Disability.

          12.1      Termination of Employment. If Executive shall become
Disabled (as defined in Section 12.2), Employer shall continue to compensate
Executive under the terms of this Agreement without diminution and otherwise
without regard to such disability or nonperformance of duties until Executive
has been disabled for a cumulative period of six (6) months, at which time
Employer may, in its sole discretion, elect to terminate Executive’s employment.
If Employer elects to terminate Executive’s employment pursuant to this Section
12.1, the date that Executive’s employment terminates shall be referred to
herein as the “Disability Termination Date.”


          12.2      Definition of Disability. Executive shall be deemed to have
become “Disabled” for purposes of this Agreement if, during the Term, because of
ill health, physical or mental disability, or for other causes beyond
Executive’s reasonable control, Executive shall have been unable to perform
Executive’s duties hereunder as reasonably determined by a physician selected by
Employer.


          12.3      Obligations after Termination. Following a Disability
Termination Date, Executive shall have no further obligations or liabilities
hereunder except Executive’s obligations under Sections 9 and 10 which shall
survive the termination of the Term. After a Disability Termination Date,
Employer shall have no further obligations or liabilities hereunder except its
obligations under Section 12.4 which shall also survive the termination of the
Term.


           12.4      Payment of Unpaid Amounts after Termination. Employer
shall, not later than two (2) weeks after a Disability Termination Date, pay to
Executive: (i) all unpaid Base Salary with respect to any period ending on or
before the Disability Termination Date; plus (ii) any Contract Year Bonus, if
any, earned by Executive for a Contract Year ending on or prior to the
Disability Termination Date pursuant to Section 6.2 but which is unpaid as of
the Disability Termination Date; provided, however, that in the event a
Disability Termination Date occurs at least six (6) months after the
commencement of a Contract Year during the Term, Employer shall pay to Executive
a pro-rated portion of the Contract Year Bonus for the Contract Year during
which the Disability Termination Date occurs, such amount to be determined in
the sole discretion of Employer.


           12.5      No Reduction. Amounts payable pursuant to this Section 12
shall not be reduced by the value of any benefits payable to Executive under any
disability insurance plan or policy, including without limitation, any policy
contemplated by Section 6.6 of this Agreement.


    13.        Death of Executive.

          13.1      Termination of Agreement. This Agreement shall terminate
immediately upon Executive’s death. In the event of such termination, Employer
shall have no further obligations or liabilities hereunder except its
obligations under Section 13.2 which shall survive such termination.


          13.2      Compensation. Employer shall, not later than two (2) weeks
after Executive’s date of death, pay to Executive’s estate or designated
beneficiary all unpaid Base Salary and Contract Year Bonus amounts earned by
Executive, if any, with respect to any period ending on or before Executive’s
date of death; provided, however, that in the event Executive’s date of death
occurs at least six (6) months after the commencement of a Contract Year during
the Term, Employer shall pay to Executive’s estate or designated beneficiary a
pro-rated portion of the Contract Year Bonus for the Contract Year during which
Executive’s death occurs, such amount to be determined in the sole discretion of
Employer.


           13.3      No Reduction. Amounts payable pursuant to this Section 13
shall not be reduced by the value of any benefits payable to Executive’s estate
or designated beneficiaries under any applicable life insurance plan or policy,
including without limitation, any policy contemplated by Section 6.6 of this
Agreement.


          13.4      Death after Termination. In the event that Executive dies
after termination of this Agreement pursuant to Section 11 or 12, all amounts
required to be paid by Employer prior to Executive’s death in connection with
such termination that remain unpaid as of Executive’s date of death shall be
paid to Executive’s estate or designated beneficiary.


    14.        Notices. All notices, requests, consents and other
communications, required or permitted to be given hereunder, shall be made in
writing and shall be deemed to have been duly given if delivered personally or
sent by prepaid telegram, or mailed first-class, postage prepaid, by registered
or certified mail, as follows (or to such other or additional address as either
party shall designate by notice in writing to the other in accordance herewith):

  (i)   If to Employer:     Emmis Communications Corporation
40 Monument Circle
Suite 700
Indianapolis, Indiana 46204
Attn.: David O. Barrett, Esq.

  With a copy to:     Gary L. Kaseff, Esq.
15821 Ventura Blvd.
Suite 685
Encino, California 91436

  (ii)   If to Executive, to Executive's address on the personnel records of
Employer.

      15.        Miscellaneous.

          15.1      Governing Law. This Agreement shall be deemed to have been
entered into in the State of Indiana and shall be governed by, and construed and
enforced in accordance with, the laws of the State of Indiana without regard to
its choice of law provisions.


          15.2      Arbitration. The parties agree that any controversy or claim
of either party hereto arising out of or in any way relating to this Agreement,
or breach thereof, shall be settled by final and binding arbitration in
Indianapolis, Indiana in accordance with the applicable rules of the American
Arbitration Association, and that judgment upon any award rendered may be
entered by the prevailing party in any court having jurisdiction thereof. The
parties agree to share equally all costs associated with any arbitration;
provided, however, that each party shall be responsible for its own attorneys’
fees and expenses.


          15.3      Captions. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any of the terms or conditions of this Agreement.


          15.4      Entire Agreement; Merger. This Agreement and Exhibit A set
forth the entire agreement and understanding of the parties relating to the
subject matter herein, and supersede all prior agreements, arrangements and
understandings, written or oral, between the parties, which are merged herein.


          15.5     Successors and Assigns. This Agreement, and Executive’s
rights and obligations hereunder, may not be assigned by Executive without the
prior written consent of Employer, which consent may be granted or withheld in
Employer’s sole and absolute discretion; provided, however, that Executive may
designate pursuant to Section 15.7 one or more beneficiaries to receive any
amounts that would otherwise be payable hereunder to Executive’s estate.
Employer may assign all or any portion of its rights and obligations hereunder
to any subsidiary, affiliate or related entity, or any third party by way of
merger, corporate reorganization, acquisition of substantially all of the assets
or stock of Employer, or otherwise.


          15.6      Amendments; Waivers. This Agreement cannot be changed,
modified or amended, and no provision or requirement hereof may be waived,
without the written consent of Executive and Employer. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect the right of such party at a later time to enforce such
provision. No waiver by a party of the breach of any term or covenant contained
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach or a waiver of the breach of any other term or
covenant contained in this Agreement.


          15.7      Beneficiaries. Whenever this Agreement provides for any
payment to Executive’s estate, such payment may be made instead to such
beneficiary or beneficiaries as Executive may have designated in a writing filed
with Employer. Executive shall have the right to revoke any such designation and
to re-designate a beneficiary or beneficiaries by written notice to Employer
(and to any applicable insurance company).


          15.8      Executive’s Warranty and Indemnity. Executive hereby
represents and warrants that Executive: (i) has the full and unqualified right
to enter into and fully perform this Agreement according to each and every term
and condition contained herein; and (ii) has not made any agreement, contractual
obligation, or commitment in contravention of any of the terms and conditions of
this Agreement or which would prevent Executive from performing according to any
of the terms and conditions contained herein. Furthermore, Executive hereby
agrees to fully indemnify and hold harmless Employer and each of its
subsidiaries, affiliates and related entities, and each of their respective
officers, directors, employees, agents, attorneys, insurers and representatives
(the “Emmis Group”) from and against any and all losses, costs, damages,
expenses (including attorneys’ fees and expenses), liabilities and claims,
arising out of, in connection with, or in any way related to Executive’s breach
of any of the representations or warranties contained in this Section 15.8 or
Executive’s breach of any of the material terms or conditions contained in this
Agreement.


          15.9      No Obligation to Utilize Services. Employer shall not be
obligated to utilize Executive’s services nor use the results or products of
such services even if Executive is not in default hereunder. Employer may at any
time during the Term, for any reason, elect not to use Executive’s services or
have any further obligations to Executive under this Agreement except as
provided in the next sentence. If Employer elects not to use Executive’s
services as permitted herein, Executive shall be paid Executive’s full
compensation as described more fully in Section 6 at the times and in the
installments as provided herein as if Executive had fulfilled Executive’s
obligations hereunder through the expiration of the Term.


          15.10      Change in Fiscal Year. If Employer changes its fiscal year,
Employer shall make such adjustments to the various dates and amounts included
herein or in any plan or program referenced herein as are necessary or
appropriate; provided, however, that the end of the Term shall in no event be
extended beyond the expiration of the Term without the written consent of the
parties.


          15.11      Indemnification. Executive shall be entitled to the benefit
of the indemnification provisions set forth in Employer’s Amended and Restated
Articles of Incorporation and/or By-Laws, or any applicable corporate
resolution, as the same may be amended from time to time during the Term (not
including any limiting amendments or additions, but including any amendments or
additions that add to or broaden the protection afforded to Executive at the
time of execution of this Agreement) to the fullest extent permitted by
applicable law. Additionally, Employer shall cause Executive to be indemnified
in accordance with Chapter 37 of the Indiana Business Corporation Law (the
“IBCL”), as the same may be amended from time to time during the Term, to the
fullest extent permitted by the IBCL as required to make Executive whole in
connection with any indemnifiable loss, cost or expense incurred in Executive’s
performance of Executive’s duties and obligations pursuant to this Agreement.
Employer shall also maintain during the Term an insurance policy providing
directors’ and officers’ liability coverage in a commercially reasonable amount.
It is understood that the foregoing indemnification obligations shall survive
the expiration or termination of the Term.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











        IN WITNESS WHEREOF, the parties, intending to be legally bound, have
duly executed this Agreement as of the date first written above.

  EMMIS OPERATING COMPANY
("Employer")

  By:    /s/ Jeffrey H. Smulyan
          Jeffrey H. Smulyan
          Chairman of the Board and Chief Executive Officer

  RANDALL D. BONGARTEN
("Executive")

  /s/ Randall D. Bongarten
Randall D. Bongarten

